Citation Nr: 0515061	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-29 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968 including service as a medical specialist in Vietnam 
from December 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied service connection for PTSD 
on the basis that no new and material evidence had been 
submitted to reopen the claim since a final decision had 
denied the claim in June 2001.  

A hearing before the Board was held at the RO in February 
2005, and a transcript of the testimony is in the claims 
file.

A review of the evidence of record discloses that service 
connection is in effect for hepatitis C.  A rating decision 
dated in October 2004 resulted in an increase in the 
disability rating assigned for the hepatitis C from 
10 percent to 40 percent, effective June 2, 2004.  In 
testimony at the hearing before Board, the veteran and his 
representative indicated that medication the veteran was 
taking for his hepatitis C caused him to have depression.  
This matter has not been developed or adjudicated by the RO 
and is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The RO denied an original claim for service connection 
for PTSD in a final rating decision dated in May 1998.

2.  In a June 2001 rating decision, the RO reopened the 
veteran's application to reopen the claim for service 
connection for PTSD and denied the claim for service 
connection on the merits; the veteran was notified of this 
decision in June 2001 and did not appeal it.

3.  Evidence submitted since the June 2001 rating decision is 
has been previously considered by agency decisionmakers, is 
cumulative or redundant of evidence previously submitted to 
agency decisionmakers, does not relate, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for PTSD.


CONCLUSION OF LAW

1.  The June 2001 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the June 2001 rating decision 
denying service connection for PTSD is not new and material, 
and the veteran's claim for service connection for PTSD has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO construed additional evidence 
received in November 2001 regarding a claim for PTSD as an 
application to reopen a claim for service connection for 
PTSD, and the RO provided the veteran with notice of the VCAA 
in January 2002, prior to the initial decision on the claim 
to reopen in March 2002.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the information and evidence necessary to 
substantiate the claim for service connection for the RO 
specifically informed the veteran in the January 2002 letter 
as to what kinds of evidence was needed to substantiate a 
claim for service connection for PTSD.  With regard to the 
information and evidence that VA would seek to provide, the 
Board notes that the burden is on the claimant to come forth 
with new and material evidence to reopen a previously denied 
claim.  In this regard, the VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
However, the RO did inform the veteran in the January 2002 
letter that it would assist him in obtaining medical evidence 
or reports that he provided enough information about to 
enable VA to obtain such evidence.  The RO provided him with 
Release of Information forms that would enable the RO to 
assist him in obtaining any private records he wished the RO 
to get.

With regard to informing the claimant about the information 
and evidence he was expected to provide, the Board notes that 
the RO told the veteran in the January 2002 letter that he 
should submit the evidence it had described in the letter as 
that which would be relevant to substantiating a claim for 
service connection for PTSD.  The Board notes that the RO did 
not at this time inform the veteran of the regulatory 
definition of new and material evidence, and, in the March 
2002 rating decision, the RO quoted the old version of that 
regulatory definition that did not apply to the veteran's 
application to reopen.  Concerning this, the Board notes 
that, for applications filed after August 29, 2001, as was 
the November 2001 application to reopen the claim in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Despite the RO having quoted the version of 
section 3.156(a) in effect prior to August 29, 2001, in the 
rating decision, this procedural defect was cured in the 
August 2003 statement of the case (SOC), before the case was 
readjudicated in a January 2004 supplemental statement of the 
case (SSOC).  Therefore, the Board concludes that any 
difficulties that could result from the inadequacy of the 
initial development letter that was provided to the appellant 
in January 2002 must now be considered as at worst harmless 
error in that it did not affect the essential fairness of the 
adjudication.  Mayfield v. Nicholson, No. 02-1077, slip op. 
at 15 (U.S. Vet. App. April 14, 2005).

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his application to reopen his 
claim for service connection for PTSD .  In this regard, the 
RO has informed him in the rating decision, SOC, and SSOC of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to reopen 
and substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist, which is more limited in a 
case which requires the appellant to reopen a previously 
denied claim than it is with regard to an original claim, 
also has been satisfied in this case because the RO offered 
her assistance in obtaining any evidence she notified VA 
about.  The veteran was afforded a hearing before the Board, 
and a transcript of his testimony from that hearing is in the 
file and has been reviewed.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Relevant Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) means that medical evidence reflecting a 
diagnosis that conforms to the diagnotic criteria in the 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed. 1994) (DSM-IV).  With regard to the third PTSD criterion, 
evidence of in-service stressors, the evidence necessary to 
establish that the claimed stressor occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  
In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service.  
38 U.S.C.A. § 1154(a).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

Analysis

In a May 1998 rating decision, the RO denied service 
connection for PTSD on the basis that there was no credible 
supporting evidence that a claimed inservice stressor or 
stressors had actually occurred.  Additionally, while noting 
that the veteran had been given diagnoses that included PTSD, 
it found the PTSD diagnosis "questionable".  The veteran 
was notified of this decision by communication dated May 22, 
1998.  He did not appeal the decision within one year of 
notification of the denial action, and the decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).

In October 2000, the RO received the veteran's application to 
reopen the claim for service connection for PTSD.  Relevant 
evidence submitted in connection with this claim included 
reports of VA treatment and evaluation of the veteran on 
various occasions for diagnoses that included PTSD, 
malingering, mild depression, alcohol dependence, and 
polysubstance abuse, and a personality disorder with 
antisocial and narcissistic features.  In addition, a VA 
clinical psychologist stated, following his evaluation in 
November 2000, that the veteran met the criteria for a 
diagnosis of PTSD secondary to his experiences as a medic in 
Vietnam.  The psychologist noted that the veteran also had a 
secondary major depression and also reported problems with 
alcohol and marijuana.  However, another VA psychologist who 
conducted a comprehensive examination of the veteran in March 
2001 opined that "while PTSD cannot be entirely ruled out, 
the current examination suggested that whatever symptoms 
related to traumatic war experiences that may exist are less 
prominent than those of personality disorder with a 
concomitant dramatic response style."  

In a June 2001 rating decision, the RO reopened the veteran's 
application to reopen the claim for service connection for 
PTSD and denied the claim for service connection on the 
merits.  In its decision, the RO conceded the occurrence of 
the veteran's description of stressful events in service as 
consistent with his military occupational specialty of 
medical specialist.  See 38 U.S.C.A. § 1154(a).  However, the 
RO denied the claim for service connection because it 
assigned more probative value to the March 2001 VA 
examination report, in which the diagnosis of PTSD was not 
confirmed as meeting the diagnostic criteria in the DSM IV, 
than it did to the November 2000 VA report in which the 
examiner diagnosed PTSD and attributed to the veteran's 
experiences in service.   

The veteran was notified of the June 2001 rating decision, 
and, although he submitted additional evidence within the 
one-year appeal period, he did not file a notice of 
disagreement with one-year of the June 2001 rating decision, 
and consequently, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302.  In this regard, the Board notes 
that the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304.  Evidence received since 
the June 2001 rating decision consists of a letter, dated in 
February 1968, written by the veteran; a copy of the November 
2000 report of evaluation by the VA clinical psychologist; VA 
treatment records including the December 2004 report of a 
psychiatric evaluation by a clinical nurse specialist at the 
VA Medical Center (VAMC) in Minneapolis in which she stated 
that she saw the veteran prior to his starting antiviral 
therapy for his service-connected hepatitis C and whose 
Axis I diagnoses included "PTSD, per history"; and the 
veteran's testimony at the February 2005 hearing before the 
Board.  

The letter dated in 1968 describes some of the stressful 
experiences encountered by the veteran in Vietnam; however, 
this letter, while new, is not material because it does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim.  In this regard, the Board notes that 
the RO conceded that the veteran's description of stressful 
events in service were consistent with his military 
occupational specialty of medical specialist, and therefore 
the occurrence of stressful events in service was an 
established, not an unestablished fact.

The copy of the November 2000 report of the VA clinical 
psychologist is not new evidence because it was before VA 
decisionmakers in June 2001.  Finally, the December 2004 
report of the clinical nurse specialist is not material 
evidence because it renders a diagnosis of PTSD by history 
only, and therefore it is cumulative of other reports already 
of record showing a diagnosis of PTSD and it does not raise a 
reasonable possibility of substantiating the claim because it 
does not show a diagnosis based on clinical findings which 
meets the diagnostic criteria in the DSM-IV.  Finally, the 
veteran's hearing testimony consisted of his disagreement 
with the RO's having assigned more probative weight, in its 
June 2001 rating decision, to the March 2001 VA examiner's 
findings than it did to the report of the November 2000 VA 
clinical psychologist.  However, the veteran did not appeal 
the June 2001 rating decision, it is final, and his own 
disagreement now with the RO's findings in that decision does 
not constitute new and material evidence to reopen the claim 
for service connection for PTSD.  Accordingly, for these 
reasons, the Board concludes that evidence received since the 
June 2001 rating decision is not new and material, and the 
veteran's claim for service connection for PTSD may not be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2004).




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the claim remains 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


